U.S. Department of Justice
Federal Bureau of Prisons

OPI: CPD
NUMBER: 5508.02
DATE: December 12, 1996
SUBJECT: Hostage Situations or Criminal
Actions Requiring FBI Presence

1. PURPOSE AND SCOPE. To implement procedures for the
Memorandum of Understanding (MOU) signed on October 24 and 25,
1996, between the Federal Bureau of Prisons (Bureau) and Federal
Bureau of Investigation (FBI) concerning successful resolution of
hostage situations or criminal actions which require FBI presence
at Bureau facilities.
2. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. When mutual Bureau/FBI activity is required to resolve an
emergency incident, prior exchange of information and planning
will have occurred, and a plan of action will be in place and
applied.
b. In situations involving the Bureau and the FBI, there will
be a clear understanding of, and adherence to, the chain of
command.
c. Actions by Bureau and FBI staff in emergency situations
will be taken only with approval of the appropriate authorities.
3.

DIRECTIVES AFFECTED
a.

Directives Rescinded
PS 5508.01

Hostage Situations or Criminal Actions
Requiring FBI Presence (03/07/95)

b. Directives Referenced
PS 1380.05
PS 5500.07
PS 5568.04

Special Investigative Supervisors Manual
(08/01/95)
Correctional Services Manual (01/31/95)
After-Action Reporting and Review (04/11/96)

P.S. 5508.02
December 12, 1996
Page 2
5.

STANDARDS REFERENCED.

None.

6. PRETRIAL/HOLDOVER PROCEDURES. Procedures required in this
Program Statement are applicable to pretrial and holdover
inmates.
7. MEMORANDUM OF UNDERSTANDING (MOU). On October 24 and 25,
1996, the Directors of the Bureau and the FBI signed a Memorandum
of Understanding concerning successful resolution of hostage
situations or other criminal actions in which FBI presence is
required (Attachment A).
Under the provisions of the MOU, the Bureau has primary
responsibility for all operations during routine and emergency
procedures.
The FBI has investigative responsibility for:
#

All violations of Title 18, (T18), United States Code
(U.S.C.), Section 13 (Crimes on Government
Reservations)(CGR), including the jurisdiction as defined in
Section 7 (Special maritime and territorial jurisdiction of
the United States defined), and

#

Criminal activities at Bureau facilities, to include hostage
situations or similar incidents, under T18, U.S.C., Sections
1791 and 1792 (Irregularities in Federal Penal
Institutions), and T18, U.S.C., Section 1203 (Hostage
Taking).

The Bureau Official-In-Charge, whom the Bureau Director
designates, shall be the Bureau On-Scene Commander and shall
consult with other agency senior officials during the incident.
#

In the event of an advisory response by the FBI, the Bureau
On-Scene Commander shall retain command and control of all
aspects of the crisis response.

#

Bureau Headquarters shall retain overall command and control
of the incident.

In the event of an FBI operational response, which will include
an FBI On-Scene Commander and a command and control element, the
Bureau and FBI On-Scene Commanders shall work cooperatively
toward resolution of the crisis.
#

The FBI On-Scene Commander, in consultation with the Bureau
On-Scene Commander, may initiate an emergency assault should
there be imminent threats to life or serious injury to
hostages, inmates, or law enforcement personnel.

P.S. 5508.02
December 12, 1996
Page 3
8. LOCAL OPERATIONAL PLANS. Wardens and FBI Special Agents-inCharge shall develop a program to exchange information concerning
each facility within a field division's territory.
This program shall include:
#
#
#
#

9.

the specifics of how joint operations will be implemented,
site surveys,
appropriate interagency training, and
logistical support during a crisis situation at Bureau
institutions.
COMMAND, CONTROL AND COORDINATION

a. In the event of an "advisory response", the FBI will deploy
FBI crisis management assets to assist/advise the Bureau's crisis
response resources.
b. In the event of an operational response, the FBI will
respond with an FBI On-Scene Commander and a command and control
element.
c. In all cases, when time permits, each agency's senior staff
member on-site shall contact his/her headquarters to discuss
proposed actions.
#

Upon arrival of the FBI crisis response resources
during an FBI operational response, the FBI and Bureau
shall immediately form a joint command post.

#

Once an FBI operational response is fully activated at
the scene, the FBI On-Scene Commander assumes
responsibility of all crisis management assets (Bureau
and FBI) in terms of planning for and executing plans
for incident resolution.

#

The Bureau On-Scene Commander retains overall
responsibility for the institution and the incident.

d. Bureau and FBI Headquarters command centers shall establish
and maintain a direct link throughout the duration of the
incident to exchange information and address issues of mutual
concern.
#

Issues that cannot be resolved at the scene or at the
command center level will be addressed at headquarters
level by senior Bureau and FBI staff.

e. The FBI On-Scene Commander will conduct additional criminal
investigations following the resolution of the incident,
including crime scene investigation, if appropriate.

P.S. 5508.02
December 12, 1996
Page 4
#

Debriefing of all officials involved is required and
shall be accomplished as soon as possible after the
resolution of the incident and will be coordinated
through the FBI On-Scene Commander.

#

The Bureau's policy regarding post incident interviews
and investigation is not superseded by this
requirement. Refer to the Program Statement on AfterAction Reporting and Review for further information.

\s\
Kathleen M. Hawk
Director

P.S. 5508.02
December 12, 1996
Attachment A, Page 1
MEMORANDUM OF UNDERSTANDING (MOU)
BETWEEN THE FEDERAL BUREAU OF PRISONS (BOP)
AND THE FEDERAL BUREAU OF INVESTIGATION (FBI)
ON HOSTAGE OR CRISIS INCIDENTS AT BUREAU OF PRISONS FACILITIES
I. PURPOSE: This Memorandum of Understanding (MOU) is to
establish interagency operational policy guidelines for Federal
Bureau of Prisons (BOP) and Federal Bureau of Investigation (FBI)
personnel for the successful resolution of hostage situations or
criminal actions which require FBI presence at BOP facilities.
II.

III.

JURISDICTION:
A.

The BOP has primary responsibility for all operations
at federal correctional facilities during routine and
emergency operations.

B.

The FBI has primary investigative responsibility for
all violations of Title 18 (T18), United States Code
(USC), Section 13 (Crimes on a Government Reservation)
(CGR) including the jurisdiction as defined in Section
7 (Special maritime and territorial jurisdiction of the
United States defined).

C.

The FBI also has investigative responsibility for
criminal activities at BOP facilities, to include
hostage situations or similar incidents, under T18,
USC, Sections 1791 and 1792 (Irregularities in Federal
Penal Institutions), and T18, USC, Section 1203 Hostage
Taking.

DEFINITIONS:
As used herein:
A.

"BOP On-Scene Commander" refers to a BOP field
commander whom the BOP Director has designated as in
charge of the BOP facility.

B.

"FBI On-Scene Commander" refers to an FBI SAC or SAC's
designee who is in charge of the FBI resources during
an operational response by the FBI.

C.

An "advisory response" is a minimal FBI response during
which the FBI deploys FBI crisis management assets to
assist/advise the crisis response resources of the BOP.
At this level response, the FBI SAC or SAC's designee
will deploy as the FBI's on-scene coordinator. The FBI
will not deploy an FBI command and control element.

P.S. 5508.02
December 12, 1996
Attachment A, Page 2
D.

IV.

An operational response is defined as one during which
the FBI deploys significant FBI crisis management
resources, as necessary, to resolve the crisis. This
level response may consist of HRT deployment, and/or
multiple FBI field office SWAT teams, and/or crisis
negotiation/behavioral specialists and/or technical
personnel. An operational response will always be
accompanied by an FBI SAC or SAC's designee and an FBI
command and control element.

ADVANCE COORDINATION:
A.

BOP Wardens and FBI SACs will develop a program to
exchange information concerning each BOP facility
within a field division's territory. This program will
include the specifics of how joint operations will be
implemented, site surveys, appropriate interagency
training, and logistical support during a crisis
situation.

B.

BOP and FBI crisis response plans will be prepared by
executive management personnel at BOP facilities and
FBI field divisions to address specific crisis
management requirements at each BOP facility. The
crisis response plans will reflect the terms of this
MOU and be periodically updated.

V. IMPLEMENTATION: The decision as to whether FBI involvement
constitutes an advisory or operational response will be dependent
on the circumstances of the incident, the request from the BOP
On-Scene Commander and, as necessary, additional direction and/or
guidance from BOP and FBI Headquarters.
VI.

COMMAND, CONTROL, AND COORDINATION:
A.

In the event of an advisory response by the FBI, the
BOP On-Scene Commander will retain command and control
of all aspects of the crisis response. BOP
Headquarters will retain overall command and control of
the incident. The BOP On-Scene Commander will also
coordinate with the FBI and keep the FBI informed of
all developments. The FBI will have a person
designated to the BOP command post.

P.S. 5508.02
December 12, 1996
Attachment A, Page 3
1.

B.

C.

FBI advisors may be part of HRT, field SWAT,
crisis negotiators, behavioral specialists,
technical personnel, or other assets as agreed
upon by the FBI SAC or SAC's designee and BOP OnScene Commander.

In the event of an operational response by the FBI,
which will include an FBI On-Scene Commander and a
command and control element, the BOP and FBI On-Scene
Commanders will work cooperatively toward resolution of
the crisis. All actions of the FBI On-Scene Commander
will be closely coordinated with the BOP On-Scene
Commander who retains overall responsibility for the
institution operations and the incident.
1.

During an FBI operational response, the FBI and
BOP will immediately form a joint command post
upon the arrival of FBI crisis response resources.

2.

Once the FBI fully activates an operational
response at the scene, the FBI On-Scene Commander
will assume responsibility of all crisis
management assets (BOP and FBI) in terms of
planning for and executing plans for incident
resolution. The FBI On-Scene Commander will
consult and coordinate with the BOP On-Scene
Commander who retains overall responsibility for
the institution and the incident.

3.

BOP and FBI Headquarters command centers will
establish a direct link throughout the duration of
the incident to exchange information and to
address issues of mutual concern as they arise.
Issues that cannot be resolved at the scene of the
incident or at the command center level will be
addressed at headquarters level by senior BOP and
FBI staff.

The FBI On-Scene Commander, in consultation with the
BOP On-Scene Commander, may initiate an emergency
assault should there be imminent threats to life or of
serious injury to hostages, inmates, or law enforcement
personnel. In all other circumstances, no planned
tactical resolution will be initiated without prior
specific approval from both BOP and FBI Headquarters.

P.S. 5508.02
December 12, 1996
Attachment A, Page 4
D.

The FBI On-Scene Commander will conduct additional
criminal investigation following the resolution of the
incident, including crime scene investigation, if
appropriate. Debriefings of all officials involved are
required and will be accomplished as soon as possible
after the resolution of the incident and will be
coordinated through the FBI On-Scene Commander. This
requirement does not supersede the BOP's policy
regarding post incident interviews and investigation.

VII. TERMS OF AGREEMENT: This MOU will take effect immediately
upon signature of all parties.
For the Federal Bureau of Investigation:
\SIGNED\
LOUIS J. FREEH
Director

\10-25-96\
Date

For the Federal Bureau of Prisons:
\SIGNED\
KATHLEEN M. HAWK
Director

\10-24-96\
Date

